internal_revenue_service appeals_office watt avenue sa sacramento ca date ‘jan q number release date - certified mail dear department of the treasury employer_identification_number person to contact name employee id number tel fax uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the adverse determination was made for the following reason s you are not described in sec_501 of the code because you have failed to establish that you operate exclusively for exempt purposes including charitable scientific and educational_purposes within the meaning of sec_1 c -1 d i b c and f contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours yoseple 'k phegley joseph k phegley appeals team manager enclosure publication date employer id number contact person id number contact telephone number contact fax number uil department of the treasury internal_revenue_service irs p o box cincinnati oh legend b busine sec_1 c year d year f year j busine sec_2 k busine sec_3 l license m license r date s event u busine sec_4 w busine sec_5 x state code y business z state e dollars dollar amount g dollars dollar amount h number n number dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the operational_test for exemption under sec_501 of the internal_revenue_code no for the reasons below letter rev catalog number 47630w facts you were formed as a corporation on r in the state of z the third article in your articles of incorporation provides that your primary and specific purposes are to operate exclusively for charitable educational and scientific purposes the third article also states you were formed for the following more specific purposes e e e e to encourage support and advance the education of federalization to professional and hobbyist software developers in central z toencourage support and advance the education of the free and open source y application to professional and hobbyist software developers in central z to provide resources for sharing information about y and other and to work with similar groups at the statewide national and international level in order to promote the same educational goals and software article il of your bylaws states you were formed exclusively for educational scientific research and other similar nonprofit purposes article ill of your bylaws states that your purpose is dedicated to foster and support the development of access to and adoption of y as an open source article ill of your bylaws states that your mission is a b c d e to solicit grants and other funding to permit the development and refinement of the y software to engage in the development adoption and propagation of y throughout educational corporate and personal to engage in and encourage the development of free and open standards for the collaboration and federalization between and among disparate and softwares to engage in such activities permitted under the x or beneficial to the foregoing purposes and to serve as an effective voice for y its community and its related technologies endeavors article iv of your bylaws states that your membership is open to individuals and organizations with programs and missions that are consistent with the purpose of y your membership may include colleges and universities research_and_development centers membership organizations nonprofit_organizations and for-profit organizations you have a developer involvement policy to distinguish y’s technical development from its social economical educational and other developments the policy states that you have a development team that shall be a permanent standing committee and shall consist of a lead developer and all core contributors the development team is responsible for the development maintenance and evaluation letter rev catalog number 47630w of all source code and applications used by or in the y software the lead developer will be decided by a joint two-thirds majority vote of the development team and the board and shall serve as the primary organizer and manager of the development team article vii sec_4 of your bylaws states that the lead developer for the y project shall serve on the board_of directors article iv sec_1 of your developer involvement policy states that the lead developer cannot be removed from the board through any act of the board_of directors foundation membership or development team your developer involvement policy provides information about copyrights and licenses article iii indicates that copyright for the y source code is shared among current and previous developers and entities article iii sec_1b states when a member of the development team submits a significant body of work as defined by united_states copyright law and determined by the lead developer with majority approval of the board he or she becomes a joint copyright holder of y as for licensing article ill sec_2a of the policy states that y shall be released under the l and m license you also submitted a document called special dispensation for board membership the purpose of which is to award special dispensation to certain board members to allow adequate representation for those individuals and organizations who have supported and sponsored y before your creation therefore a single representative nominated by w or u shall be secured a position on the board at all times the initial y software was owned by w based in the to the y name the copyright in and to the y logo and the copyright in and to the original version of the y source code w was later acquired by u also based inthe based y trademarks as well as the transferred to u you now have a perpetual license to use the y org domain which is now controlled by you there are no federally registered us based trademarks in or to the y name or logo __ and the intellectual_property was w owned the trademarks w provided financial sponsorship to y for years and per the above mentioned special dispensation document supports your ideals and philosophies one of your directors was previously a lead developer at w u is listed as one of your founding members and supporters u creates to help businesses engage with communities one of your directors currently co-owns u this individual is also the representative of u on your board you state your mission is purely scientific and educational your purpose is to educate the public about use of software foss project as a computer science and an educational subject of study to promote y as an area of academic study in computer science and to provide educational conferences for anyone and everyone regardless of background interested in y’s use and development y a free and open source y is a free and open source software foss project that is available to any person or organization it is licensed for commercial or non-commercial use under the l or at the licensee's choice for free the m under the l neither the source code nor operational software may be sold or transferred for a letter rev catalog number 47630w fee other than a nominal fee for distribution which you do not charge nor may the source code be modified or incorporated into commercial software to be sold under the m any organization may charge for the software or offer it for free you will not charge for y as a result y is used by a wide range of organizations including schools government organizations corporations and non-profit organizations you hold regular events and conferences open to the public free or for a nominal fee as well as maintaining online resources to educate about y’s uses installation operation maintenance and development these will occur domestically and internationally as needed your announcement for the states the event is hosted your primary event is an by you and b b are listed as y specialists - on y themes plugins and sites from scratch b provides is flexible and scalable solutions for organizations groups and individuals the purpose of each to connect users and developers of y in a central physical location and to foster ideas for y’s wider is designed to foster communication regarding the future of the use and development each software to provide educational presentations and group development sessions and to showcase and promote the use of y as a free and successful fields each technical members of the public who are interested in using or developing y each across a variety of is designed to provide useful and engaging information to technical and non- offers and are staffed by volunteers from you the y community and your core development team also volunteers you also promote s which are more frequent and are also staffed by volunteers the s have similar purposes but are less formal and allow attendees to help determine the course and subject of the to the s you state by educating both users and developers of free software your purpose benefits not only the and individuals who attend its educational programs but all users of y-based the community generally by improving the availability and quality of the y software itself and of the free that are powered by the free y software you also maintain free online resources to educate the general_public about y including its uses installation operation maintenance and continued development as part of your fundraising you that specialize in hosting y-based to several the do not pay you however you have agreements with them where you receive a commission for each sale they receive showing your relationship with these website of k you may choose to use various forms of promotion for k including the first agreement with k states that as an affiliate you submitted several affiliate program agreements and or to k’s site the agreement states that k will pay you a commission of g dollars per sale the second agreement you submitted is with j and states that you will earn a commission of e dollars for each referral the majority of your revenue is from these commissions in c n of your revenue was from these commissions and in d and f h of your revenue was from these commissions you request feedback from y users regarding the to learn if there are problems with the licensing and other requirements you consider any reported problems when determining whether the use of y comports with the and to ensure the will continue to be listed an that provides y hosting letter rev catalog number 47630w also contains listings of organizations that provide y services the listings contain a description of services provided and a links to the organizations websites b and u are both listed here law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and scientific purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities that sec_1_501_c_3_-1 of the regulations provides that the term charitable includes the relief of the poor and distressed and promotion of social welfare through charitable activities sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations define education as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 only if organization must be organized and operated in the public interest the term ‘scientific’ therefore includes the carrying on of scientific research in the public interest it serves a public rather than a private interest a ‘scientific’ sec_1_501_c_3_-1 of the regulations provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc letter rev catalog number 47630w sec_1_501_c_3_-1 of the regulations provides in part that scientific research will be regarded as carried on in the public interest if the results of such research including any patents copyrights processes or formulae resulting from such research are made available to the public on a nondiscriminatory basis and such research is directed toward benefiting the public revrul_65_1 1965_1_cb_226 determined that an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and which has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights was not exempt under sec_501 specifically the irs found that any benefit to the public was indirect because the development and licensing of the new machine benefited those particular manufacturers revrul_68_373 1968_2_cb_206 states that a nonprofit organization primarily engaged in testing drugs for commercial pharmaceutical companies with all its income derived from pharmaceutical companies in payment for testing services does not qualify for exemption under sec_501 of the code revrul_74_116 1974_1_cb_127 determined that an organization whose membership was limited to organizations that own rent or use a specific type of computer and whose activities are designed to keep members informed of current scientific and technical data of special interest to them as users of the computers was not exempt under sec_501 of the code the organization was devoted to developing and exchanging data among users of a specific type of computer furthermore the organization served as a liaison between users and the manufacturer of the computer the organization's activities in furtherance of this goal included conducting meetings and seminars to discuss problems relating to the use of the computer publishing reports of its meetings and seminars for distribution to members and publishing a monthly newsletter to inform members of current scientific and technical data of special interest to them the organization was supported primarily by membership dues and seminar fees the service determined that by making specialized information available to its members under these circumstances the organization served the private interests of its members rather than a public interest and therefore failed to qualify under sec_501 revrul_76_442 1976_2_cb_148 states that a nonprofit organization whose primary activity is the offering of free legal services for personal and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning does not qualify for exemption under sec_501 of the code in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the letter rev catalog number 47630w typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations application of law sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code you were formed to foster and support the development of access to and adoption of y as an open source _ which is not an exempt_purpose the supreme court held in better business bureau of washington d c v united_states that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes therefore you are not described in sec_1 c - c of the regulations because more than an insubstantial part of your activities further non- exempt purposes you are like the organization in revrul_74_116 your membership consists of individuals and organizations with programs and missions that are consistent with the purpose of y your activities are directed at the development and promotion of y for these members including educating them on or web site this serves a special interest to your personalizing their use of y through your members and by providing this specialized information you serve the private interests of members rather than a public interest per sec_1_501_c_3_-1 of the regulations by serving the private interests of members you are not operated for exempt purposes part of the purpose of your successful activities are incidental to your substantial non-exempt purpose of software development additionally you cannot perform your educational activities without promoting y therefore your activities are not exclusively educational per sec_1_501_c_3_-1 of the regulations and you do not engage primarily in activities that accomplish one or more exempt purposes or your s are to showcase and promote the use of y as a free and across a variety of fields the educational components of these as described in sec_1_501_c_3_-1 of the regulations your activities do not exclusively further charitable purposes like the organization in revrul_76_442 you are providing an item the use of y for free to the public although y is available for free the provision of goods or services to the public does not further a charitable purpose itself nor is y directed toward benefitting a charitable_class as in revrul_76_442 you are providing a commercially available product to individuals and businesses that can afford it the fact that y is available to everyone for free does not make it a charitable activity or one that promotes social welfare within the meaning of sec_1 c - d of the regulations you state that you conduct scientific research to qualify as a scientific_organization under sec_501 of the code an organization must serve a public rather than a private interest sec_1_501_c_3_-1 of the regulations research gathered will be regarded as in the public interest if it is made available to the public on a nondiscriminatory basis and such research is directed toward letter rev catalog number 47630w benefiting the public sec_1_501_c_3_-1 of the regulations last scientific research must not include activities of a type incident to commercial or industrial operations such as the testing inspection and design of products or equipment sec_1_501_c_3_-1 of the regulations your activities are aimed at promoting the use of y and connecting users and developers of y showcasing y as a successful private interests of members your research activities do not serve a public interest further the initial y software was previously owned by w part of your activities involve generating revenue through related to the use of y these are both indicative of the use of y in a commercial manner for as stated above you are serving the the above reasons you do not meet the qualifications for conducting scientific research per the regulations you are working on improving the availability and quality of the y software itself and of the free that are powered by the y software these activities can best be described as routine product development which are a type incident to commercial operations your activities of developing and improving y are also similar to the two organizations described in rev ruls and in that you are engaging in routine software design development testing and distribution similar to that which a commercial software company engages in to create new products or adapt their products to new uses in order to be competitive in the market as such your activities are similar to commercial operations and do not further a sec_501 scientific purpose finally like the organizations in revrul_68_373 and b s w group inc v commissioner you are you have operating in a commercial manner by providing services for a fee or commission to agreements with when where results in a sale for the you receive a commission the majority of your revenue comes from these commissions although the public about companies that specialize in y hosting they primarily serve the private interest of the may be there to provide information to per sec_1_501_c_3_-1 of the regulations by serving the private interests of the you are not operated exclusively for one or more exempt purposes your position you state that you conduct scientific research in computer sciences and you further the scientific and educational understanding of the public through your support of free and open-source software foss y is the foss that you develop and support and it can be used by anyone including individuals commercial organizations and other nonprofits you only license y under foss licenses which permit anyone to give the software away for free you do not charge for the software you do maintain certain intellectual_property rights to the software to ensure that it remains free additionally one of your principal missions is to support and organize development of y by volunteers around the world you organize conferences and volunteers work together to develop software you also run and support a free public community forum in which users and developers of y assist each other at no cost in setting up y using it and continuing its development all such activities other than the nominally priced conferences are provided free to the public at large where computer programmers as you state that developing and managing research into the creation of providing educational resources to further that mission and making the results of this work available letter rev catalog number 47630w for free to the general_public constitutes scientific research that is in the public interest you also state in computer science the principal method of practice of the scientific method - the design development and subsequent testing of software - constitutes research in that science and an entity that performs and supports this research and that continually releases its methods and results to the public for free cannot be denied exemption under sec_501 simply because one of the natural products of computer-science research is computer_software this is especially so when that software is wholly governed by foss licenses which prevent restriction to only commercial entities and ensure the research is continually and freely available to the public you also state that the organization cannot be denied exemption under sec_501 simply because commercial entities may take advantage of research that is freely available to the public that specialize you indicate that your fundraising activities include referring users of y to the few or even offer hosting of y as a result of these referrals which are publically disclosed you receive you provide that this service furthers your exempt purposes indirectly via payments from the fundraising and directly by connecting potential users of your research with hosts to make y work you state that you use the funds received from the purely for exempt purposes you also discuss the special dispensation that one of the original developers of y be a member of your board and state that this board member does not receive any financial compensation_for his membership other than his fiduciary duties as a member of the board_of directors that board member no longer exercises any authority or influence in the development or governance of the software you are open to altering or terminating this relationship if needed in addition u and w have terminated all support and collaborative development of y so your ongoing connections to for- profits are nonexistent our response to your position you are not formed exclusively for charitable educational and scientific purposes as the promotion and development of y does not exclusively fulfill a c purpose although some of your activities do involve providing education your activities are not exclusively educational as described above in revrul_74_116 it was determined that the organization served the private interests of its members rather than a public interest by developing and exchanging data among users of a specific type of computer you are similar as you are providing similar services to the users and developers of y additionally the agreements you have with the therefore you do not qualify for exemption under sec_501 of the code result in substantial private benefit to the conclusion you are not organized and operated exclusively for one or more exempt purposes under sec_501 of the code your activities are not exclusively educational or charitable and you do not meet the qualifications for a scientific research organization under c you further the interests of both your members and isps rather than the public therefore you do not qualify for exemption under sec_501 of the code letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e yourname address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey cooper director exempt_organizations rulings and agreements enclosure publication cc j letter rev catalog number 47630w
